Citation Nr: 0505035	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to July 16, 2001, for 
assignment of a 30 percent rating for service-connected 
internal derangement left knee, traumatic (left knee 
disorder).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted an increased rating of 30 percent for a 
left knee disorder, effective July 16, 2001.

In a May 2004 rating decision, the RO denied a service 
connection claim for hepatitis C and notified the veteran of 
his right to appeal within one year of notification of this 
decision.  Thus, the Board refers this issue to the RO.

The Board also refers to the RO a possible informal secondary 
service connection claim for depression, based on March 2002 
correspondence submitted by the veteran.


FINDINGS OF FACT

1.  Service connection for left knee disorder was granted and 
a 10 percent evaluation assigned by an August 1973 rating 
decision.  The veteran was notified of the award and of his 
procedural and appellate rights in an August 1973 
notification letter.  The veteran did not file a timely 
appeal.

2.  The veteran's claim for increased evaluation for his left 
knee disorder was received at the RO on March 3, 2000. 

3.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable prior to 
March 3, 2000.




CONCLUSION OF LAW

An effective date of March 3, 2000, but no earlier, for the 
30 percent evaluation for a left knee disorder is warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the original claim dated March 3, 2000, the veteran sought 
an increased evaluation for his service-connected left knee 
disorder.  The RO denied this claim in an August 2000 rating 
decision.  The veteran submitted correspondence in July  
2001, which the Board construes as a valid notice of 
disagreement.  In a July 2002 rating decision, the RO 
increased the rating from 10 to 30 percent, effective July 
16, 2001.  In his January 2003 notice of disagreement to the 
July 2002 rating decision, the veteran then raised the issue 
of entitlement to an earlier effective date.  Therefore, the 
issue is what are the notice requirements of VA pertaining to 
the veteran's earlier effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in the October 2003 
statement of the case, advised the veteran of the 
responsibilities of VA and the claimant in developing the 
record.  Specifically, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Furthermore, the actual text of the laws and 
regulations used to assign effective dates for increased 
ratings were provided in the October 2003 statement of the 
case.  Therefore, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis 

The veteran contends that he should receive an earlier 
effective for the 30 percent rating for his left knee 
disorder.  Specifically, the veteran stated on his January 
2003 notice of disagreement that the effective date for his 
30 percent rating should be in June 1973, when he first 
injured his knee.  He also stated that he never received any 
notice of the August 1973 rating decision granting a 10 
percent rating for his left knee disorder, or his right to 
appeal this decision as he was living in California.  He 
further noted that he had filed change of address forms, but 
did not receive any mail from VA at his California address.  
On his November 2003 VA Form 9, the veteran stated that he 
was told during his first VA medical examination in June 1973 
that in order to receive a rating higher than 10 percent for 
his left knee, he would have to have surgery; but the veteran 
indicated that he decided to endure the pain, rather than 
have surgery.  He also stated that he feared contamination 
from blood born pathogens.  He asserted that the pain, 
swelling, and impairment is the same as when he originally 
injured his knee, and that he has endured this pain and 
swelling for 30 years, but can no longer do so.  Thus, he 
asserts that the effective date for his 30 percent rating 
should go back to when his knee was first injured in June 
1973.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a); 38 
C.F.R. § 3.400.  However, in cases involving a claim for an 
increased evaluation, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. See 38 
C.F.R. § 3.155(a).

In an August 1973 rating decision, the RO granted service 
connection for a left knee disorder and assigned a 10 percent 
disability evaluation, effective June 20, 1973.  A VA Form 
21-6798 disability award form dated August 28, 1973, reveals 
that the veteran was sent an award letter (VA Form 20-822) 
along with an attachment for disability compensation (VA Form 
21-6782) on this date.  This document includes the veteran's 
procedural and appellate rights.  This decision was based on 
the veteran's service medical records as well an August 1973 
VA examination.  Although the veteran filed his initial claim 
in June 1973, the file contains another claim from the 
veteran on the same issue, dated in August 1973 and received 
in September 1973.  It appears that the veteran's award 
letter and second claim passed in the mail.  A December 1973 
note shows that the veteran moved and did not provide the RO 
with a change of address.  In a December 1973 VA letter, the 
RO denied this appeal/claim associated with his left knee 
because the veteran failed to report for a scheduled VA 
examination.  However, as previously noted, the veteran had 
already been awarded a 10 percent disability award for the 
knee.

As to the veteran's contentions that he did not receive 
notice of the August 1973 decision because he was living in 
California and had filed change of address forms.  The Board 
finds that the RO notified the veteran of the August 1973 
decision and his procedural rights in the regular course of 
business at his last known address of record at that time.  
Moreover, none of the VA correspondence sent to the veteran 
at the Oregon address was returned by the U.S. Postal 
Service.  Accordingly, the veteran is presumed to have 
received notice.  Additionally, evidence of record shows that 
the veteran did not provide the RO with his change of address 
until June 1974.  Thus, the August 1973 decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The veteran filed a claim for an increase evaluation of his 
service-connected left knee disorder, received by the RO on 
March 3, 2000.  

On a July 2000 VA examination report, the veteran complained 
of pain in the medial joint space, morning stiffness, 
crepitation, and popping.  He also stated that walking 
occasionally produces locking of the knee, though there was 
no buckling or collapsing of the knee.  He reported that he 
does not walk with a cane or use a brace, and that his range 
of motion when he is not flared up is normal.  Flare-ups were 
reported to occur during locking episodes, which have not 
happened in the last few years.  During those locking flare-
ups, the veteran was reported to have an estimated loss of 15 
degrees full extension.  It was reported that the left leg 
generally felt weaker during flare-ups.  Upon examination, 
the knee was reported to have mild synovial thickening, 
tenderness of the medial joint space, and crepitation noted 
on range of motion.  The range of motion was 0 to 125 
degrees, with no lateral collateral, medial collateral, or 
cruciate ligament laxity identified.  The McMurray's maneuver 
was negative, and there was no quadricep atrophy.  The 
diagnosis was torn meniscus left knee with early degenerative 
joint disease; and synovitis left knee.  The examiner noted 
that during flare-ups, the veteran was expected to have some 
additional motion loss, especially during the locking 
episodes, which he described as flare-ups.  The examiner 
estimated that he had loss of 15 degrees ability to fully 
extend his knee during flare-ups, and that he would 
experience some incoordination in gait during that time.  No 
weakness or muscular fatigue was expected during such flare-
ups.

Based upon the above medical evidence, the RO, in an August 
2000 rating decision, denied an increased rating, continuing 
the 10 percent rating from June 20, 1973.  In July 2001, the 
veteran submitted correspondence, in which he stated his 
desire to be re-evaluated for his left knee increased rating 
claim.  The RO incorrectly characterized this as a new 
increased rating claim.  However, the veteran's 
correspondence was received within the applicable one-year 
deadline from the date of the previous decision.  Thus, 
reading this statement broadly, the Board construes this as a 
valid notice of disagreement with the August 2000 rating 
decision.  

In October 2001, the veteran underwent VA examination.  On 
physical examination, it was noted that there was no acute 
distress and no effusion in the left knee.  The examiner 
noted tenderness over the medial joint line and valgus 
stress.  He found no ligamentous laxity, and negative 
McMurray's, negative Lachman's, and negative anterior and 
posterior drawer signs.  He also found neurovascular 
examination intact.  The patellar deep tendon reflexes were 
+2 bilaterally symmetrical and +1 at the Achilles.  The 
extremities demonstrated signs of early degenerative changes 
in the left knee, although there was reportedly significant 
joint spacing.  An October 2001 x-ray examination report on 
the knee shows that the joint space was very slightly 
narrowed medially.  There was no effusion noted; patellar 
alignment was normal; and there was minimal spurring of the 
tibial spines.

A May 2002 VA examination shows the veteran ambulated without 
limp or antalgic gait.  Flexion of the left knee was to 120 
and extension was to 0 degrees.  There was no evidence of 
edema, effusion, or deformity.  Range of motion maneuvers 
showed a positive McMurray's on the left knee, positive 
drawer, and a positive Lachman's.  There was medial joint 
line tenderness and laxity of the medial collateral ligament 
and anterior cruciate ligament.  The diagnosis was status 
post internal derangement, left knee; left medial meniscus 
tear; medial collateral ligament laxity and complete anterior 
cruciate ligament secondary to trauma, left side; and early 
degenerative changes of the medial compartment of the left 
knee.  The examiner noted an October 2001 x-ray showing 
medial compartment narrowing and tibial spurring, and found 
that he would expect significant instability with his medial 
collateral ligament laxity, and most likely torn anterior 
cruciate ligament.  During flare-ups, he noted that he would 
expect increased weakness, decreased endurance, increased 
fatigue, decreased strength, and loss of motion and 
functionality secondary to pain to approximately 15 to 20 
degrees range of motion of his knee.  Last, he noted that his 
most significant finding was his instability.  A May 2002 MRI 
report shows small effusion; moderate truncation of the 
medial meniscus, mid aspect with suspicion of occult 
undersurface tear; probable chronic complete anterior 
cruciate ligament tear; and possible small meniscal fragment 
versus old residual ACL fibers in the intercondylar notch.

Based on the May 2002 VA examination report, the RO in July 
2002 granted an increased rating of 30 percent for left knee 
disorder, assigning an effective date of July 16, 2001.  As 
noted, the RO erred in assigning this effective date, as the 
original increased rating claim was received on March 3, 
2000.  Thus, the Board finds that the effective date of the 
veteran's 30 percent disability rating for left knee disorder 
should be March 3, 2000, but no earlier.

Although the veteran asserts the effective date should be the 
date of the original injury in 1973, the Board notes that the 
regulations do not allow this.  There is no evidence the 
veteran filed for an increase following the final August 1973 
decision.  While the Board observes that the veteran did 
contact the RO on various occasions between 1975 and 1981 
regarding payment of his disability and educational 
assistance benefits, he did not file for an increased 
evaluation at any time.  The first claim for increased 
evaluation for the knee disorder was in March 2000.  

Additionally, the evidence does not establish that an 
increase in disability was factually ascertainable within 
one-year prior to receipt of the claim for increase on March 
3, 2000.  The first VA medical records of record following 
the August 1973 RO decision were the July 2000, October 2001, 
and May 2002 VA examination reports.  Thus, the Board finds 
that he did not file an informal claim for increase 
evaluation within one year prior to March 3, 2000.  38 C.F.R. 
§§ 3.155, 3.157 (2003).  Accordingly, the effective date of 
the increased evaluation cannot be earlier than March 3, 
2000, on the basis of the date of the claim.

Thus, the Board concludes that, based on the evidence of 
record, an effective date for the 30 percent evaluation for 
left knee disorder of March 3, 2000, but no earlier, is 
warranted.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  





ORDER

An earlier effective date of March 3, 2000, but no earlier, 
for assignment of a 30 percent rating for left knee disorder 
is granted, subject to the rules and payment of monetary 
benefits.



	                     
______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


